Citation Nr: 0119920	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  94-44 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), prior to June 23, 
1994.

2.  Evaluation of PTSD, currently rated as 70 percent 
disabling.  

3.  Entitlement to an effective date prior to September 1, 
1994 for a grant of a total rating for compensation based on 
individual unemployability.  

4.  Whether new and material evidence has been presented 
sufficient to reopen a claim of entitlement to service 
connection for acne or Chloracne.  

5.  Entitlement to service connection for bilateral defective 
vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 1971, 
to include service in Vietnam.  He engaged in combat with the 
enemy.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).  

By way of history, the veteran initially filed an application 
for entitlement to service connection for a skin rash, 
surgically removed moles on his face, ear lobe swelling and a 
bilateral knee disorder in May 1985.  By rating decision 
dated in August 1985, the RO denied service connection for 
acne on the face and moles on the face.  In August 1992, he 
filed an application for service connection for Chloracne as 
a result of exposure to Agent Orange and for bilateral 
defective vision.  

By rating decision dated in November 1992, the RO denied 
entitlement to service connection for defective vision and 
acne.  In November 1993, the veteran perfected an appeal of 
that decision.  Those issues will be discussed in the remand 
portion of the decision.  

The Board notes that in the November 1992 rating decision, 
the RO characterized the issue on appeal for facial acne as 
one of entitlement to service connection, not whether new and 
material evidence had been submitted to reopen the previously 
denied claim.  In the Reasons and Bases portion of the 
decision, the RO found that there was no medical nexus 
evidence relating acne to service, without making any 
findings regarding the presentation of new and material 
evidence.  The Board must initially determine whether new and 
material evidence has been submitted regardless of the RO's 
actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996). 

In December 1994, the RO granted service connection for PTSD.  
By rating decision dated in January 1995, the RO assigned a 
zero percent disability evaluation for PTSD from July 27, 
1993, granted a temporary total evaluation based on hospital 
treatment in excess of 21 days for PTSD per 38 C.F.R. § 4.29, 
effective June 23, 1994 and reduced the rating to zero 
percent, effective September 1, 1994.  In January 1995, the 
veteran filed a notice of disagreement as to the evaluation 
of PTSD.  By rating decision dated in December 1995, the RO 
increased the evaluation for PTSD to 30 percent effective 
September 1, 1994 and granted a temporary total evaluation 
based on hospital treatment in excess of 21 days for PTSD, 
per 38 C.F.R. § 4.29, effective June 8, 1995 to August 31, 
1995.  By rating decision dated in August 1996, the RO 
increased the evaluation of PTSD to 50 percent, effective 
August 1, 1995.  The RO increased the evaluation of PTSD to 
70 percent, by rating decision dated in October 1997, 
effective May 29, 1996 and granted TDIU, effective May 29, 
1996.  The veteran is presumed to be seeking the maximum 
available evaluation, and therefore, his appeal as to the 
disability evaluation assigned for PTSD remains pending.  AB 
v. Brown, 6 Vet App 35 (1993).  

This case was before the Board in January 1999, at which time 
it was remanded for additional development.  That development 
has been completed to the extent possible and the case 
returned to the Board for consideration of the veteran's 
appeal.  

The RO, by rating decision dated in September 2000, increased 
the evaluation for PTSD to 30 percent, effective July 27, 
1993, granted an effective date of September 1, 1994 for TDIU 
and granted Dependents' Educational Assistance (DEA) under 
Chapter 35 of the United States Code.  

As noted above, in July 1993, the veteran reiterated his 
desire to reopen his claims of entitlement to service 
connection for swelling of the earlobes and facial moles.  
These issues are referred to the RO for the appropriate 
action.  

In connection with his appeal, the veteran testified before 
hearing officers at the RO in May and October 1994; 
transcripts of those hearings are associated with the claims 
file.  


FINDINGS OF FACT

1.  The veteran's PTSD is currently manifested by total 
occupational impairment and virtual isolation.

2.  A total disability rating based on individual 
unemployability is not available to the veteran. 

3.  The RO denied entitlement to service connection for acne 
in August 1985, and properly notified the veteran of this 
determination; he did not appeal.  

4.  The evidence submitted since the August 1985 rating 
decision bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The criteria for assignment of a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996), and 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective since November 7, 1996).  

2.  The claim for TDIU is moot.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 4.16(a). (2000); VAOPGC 6-99, 
64 Fed. Reg. 52,375 (1999).  

3.  The August 1985 rating decision that denied service 
connection for acne is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).  

4.  Evidence received since the August 1985 denial of service 
connection for acne is new and material and the veteran's 
claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints or 
findings of PTSD.  The service entrance examination, dated in 
September 1968, shows that psychiatric examination was 
normal.  The February 1971 separation examination report also 
reveals that psychiatric examination was normal.  

Employment records show that the veteran was employed at the 
Army from April 1974 to September 1986.  An employment 
physical examination in April 1974 revealed that a mental 
health examination was negative.  In a July 1974 employment-
related treatment record, the examiner noted that the veteran 
had gotten upset.  

A report dated in July 1986, reflects that the veteran had 
demonstrated hostile and abusive behavior and language toward 
his fellow employees and supervisor, over the course of 
several years.  The report notes that on one occasion, he had 
drawn a knife, and was constantly tardy or sick.  The records 
further note that despite remedial measures, to include 
having changed his work area, repeated counseling, and even 
formal disciplinary actions, the problems persisted.  His 
supervisor of six years stated that it was virtually 
impossible to accomplish his assigned duties with an employee 
of the veteran's nature.  A psychiatric evaluation was 
requested.  

On private psychiatric evaluation in September 1986, the 
veteran reported that after service he had worked in a local 
valve factory but quit because that employer had given him 
"the run-around."  He indicated that he had a twelfth grade 
education and had spent four years in trade school.  The 
report of evaluation reflects the veteran's complaints that 
his current employer was trying to get rid of him.  He stated 
that he had been discriminated against for some time as a 
result of a successful complaint he had filed against his 
employer.  The diagnosis was adjustment disorder with 
atypical features.  

On VA examination for PTSD in September 1993, the veteran 
reported that after separation from service, he returned to 
work at a valve company but was only able to stay on there 
for a couple of months because he could not tolerate the 
noise.  He reported that he then completed trade school and 
worked at the same place for 12 years.  He reported that he 
was denied a promotion in favor of individuals with less 
experience than he had.  He stated that as a result, he filed 
a complaint against his employer, and was awarded the 
promotion and back pay.  He reported that he was unable to 
sleep and frequently unable to eat.  He stated that he did 
not like crowds, mostly isolated himself and avoided people 
in order to stay calm.  He indicated that since service in 
Vietnam, he was unable to tolerate the sound of weapons being 
fired.  

The examiner stated that the veteran was in no apparent 
physical distress.  He was noted to be suitably groomed and 
dressed.  The examiner reported that the veteran was 
cooperative, but said that he really trusts no one anymore.  
He was well oriented and had no memory problems.  His affect 
was somewhat blunted and his mood was sad.  He did not appear 
to be psychotic, but did reveal some paranoid ideations.  He 
could interpret proverbs abstractly and he could do serial 7s 
accurately.  The diagnoses were PTSD with paranoid ideations 
and paranoid personality.  

On VA general medical examination in October 1993, the 
veteran complained of insomnia, flashbacks, being easily 
angered, and having consumed a large of amount of alcohol 
following service discharge.  Psychiatric and personality 
examination disclosed that he had a history of PTSD 
previously treated.  The report notes that PTSD caused him to 
become an alcoholic for a period of time but that he stated 
that he no longer had a problem with alcoholism.  The 
pertinent diagnosis was history of PTSD causing alcohol 
problems.  

At a personal hearing before a hearing officer at the RO in 
October 1994, the veteran testified that he avoided large 
crowds, and at times, had difficulty going out in public, 
isolated himself and had flashbacks nightly.  Transcript at 
1-2 (October 1994).  He stated that he would forget to do 
things, had a poor appetite and had only two close friends, 
one of which was his girlfriend.  Id. at 4.  He testified 
that he last worked in 1986.  Id. at 5.  

VA hospital records show that the veteran was hospitalized 
from June to August 1994 for PTSD.  The report notes that, on 
admission, the veteran indicated that he needed treatment as 
a result of combat experiences in Vietnam.  He complained of 
flashbacks, decreased appetite, insomnia and nightmares.  He 
stated that at times, he thought he heard his name being 
called, but no one was present.  The report notes that he had 
moderate dysphoria but no suicidal ideations.  Mental status 
examination revealed concentration and attention were good.  
There were no abnormal movements or mannerisms.  Mood and 
affect were within normal limits.  His thought processes were 
oriented, organized, rational and in logical order.  There 
were no delusions or hallucinations.  Insight and judgment 
were not impaired.  The report notes that he was not a danger 
to himself or others.  He continued to have ruminations and 
difficulty sleeping with only mild anger, occasional 
nightmares and feelings of guilt.  The report notes that he 
complained of increased nightmares on one occasion, at which 
time his medication was increased.  Testing revealed that he 
was characterized by a variety of traits and behaviors that 
suggested a paranoid predisposition, as well as avoidant, 
narcissistic and antisocial features.  The report notes that 
the veteran was able to successfully complete the PTSD 
Program and was discharged with an improved condition.  At 
the time of release, it was noted that he was not psychotic 
and less angry.  His mood was stable and his affect 
appropriate.  He had moderate anxiety and was sleeping better 
with no alcohol abuse.  The report indicates that he was not 
considered to be a danger to himself or others at the time of 
discharge.  The report notes that the veteran was not 
currently employable.  The diagnoses were:

Axis I:		1.  PTSD, chronic, delayed
2.  Alcohol abuse, in remission
		Axis II:	None
Axis III:	1.  Chronic bilateral knee pain;
				2.  Psedofolliculitis; and
				3.  Large skin tag, right buttock
		Axis IV:	Severe (job loss)
		Axis V:	Current GAF score, 60; highest past year, 
65.

On VA examination in March 1995, the examiner stated that he 
had not reviewed the C-file.  He further stated that the 
veteran had a diagnosis of PTSD and was receiving Social 
Security Disability (SSA) for such.  The report notes that 
the veteran last worked in 1986.  The examiner stated that 
the veteran was not presently doing well.  The report 
indicates that the veteran tended to isolate himself, had 
episodes of becoming upset and depressed and felt angry 
towards society on occasion, as a result of his experience in 
Vietnam.  The report notes that the veteran was quite 
distressed over the fact that his companion of seven years 
had left him.  He stated that he had no set bedtime and that 
he often arose at about eight or nine in the morning.  He 
reported that he had little interest in any activity besides 
tinkering with old cars.  His energy level was noted to be 
rather poor.  He reported that his concentration was bad.  He 
stated that he would actually have interest in sexual 
activity if there were an opportunity.  He reported episodes 
of crying with loneliness as often as once a week.  He stated 
that he had an episode of thinking of suicidal activity 
during the prior week, at a time when he was missing his 
companion.  The examination report notes that the little 
constructive activity he had in his life consisted of going 
to worship and regularly visiting with a bilateral amputee 
who had suffered a stroke in a nursing home.  The examiner 
stated that substance abuse was definitely not part of the 
picture and the report notes that the veteran had not 
consumed alcohol since his discharge from the hospital in 
August 1994.  

Mental status examination revealed that he was lucid, cogent 
and goal directed in his thinking.  He had above average 
intelligence and his fund of information was excellent.  He 
did have some reactive social skills, such as humorous 
response.  He stated that on a scale of one to ten, with ten 
being extremely depressed, he was presently at eight or nine.  
When he spoke of sadness, he did appear to be close to tears 
at one point.  True auditory or visual hallucinations were 
not illicited.  He did report that he had occasions of 
thinking extensively about Vietnam and that he was unable to 
get it out of his mind.  He also reported that roughly once 
per week he had nightmares about Vietnam and maybe two 
additional times per week he had nightmares relating to other 
subjects.  Remote and recent memory were both excellent.  
Judgment and insight both appeared to be fairly good.  

The examiner stated that the veteran certainly had many 
elements of sadness in his life.  He opined that with the 
break up between he and his companion of seven years, within 
the months since hospital discharge, it was impossible to 
know how much of his distress was attributable to that, but 
that certainly some of it was.  He commented that it was to 
the veteran's credit that he had completely curtailed alcohol 
consumption.  The impressions were:

		Axis I:		1.  Major depressive disorder, 
single episode
2. PTSD, chronic, delayed
3. Alcohol abuse, in remission
Axis II:	No diagnosis
Axis III:	1.  Bilateral knee pain
2. Pseudofolliculits
3. Large tag, right buttock
Axis IV:	Psychological stressors:  severe, loss of 
job, living alone, loss of serious 
companion, little constructive activity.  
Axis V:	Current GAF score, 70; highest GAF score 
past year, 75.  

The examiner stated that perhaps the upcoming discharge from 
his hospitalization for PTSD would be of some utility in 
adjudicating his claim.  He stated that since the diagnosis 
was outstanding, he did not make a probing interview into 
details of his distress.  

A VA hospital discharge summary reflects that the veteran was 
admitted to the acute psychiatry unit for participation in 
the PTSD program from June 1995 to July 1995.  At the time of 
hospital admission, he was having problems with depression, 
decreased interest in things and decreased appetite.  He also 
had trouble going to sleep because when he closed his eyes he 
felt like people were standing over him.  He indicated that 
he had frequent nightmares and was afraid to go to sleep.  He 
also became angered very easily, isolated himself from people 
and reported problems with his memory.  The report reflects 
that he was unemployed and spent time watching television, 
but notes that he attended meetings at the VA community 
center and attended church, which he felt had helped him.  

The July 1995 discharge summary report reflects that mental 
status examination revealed that he was well groomed and well 
nourished.  No psychomotor agitation was noted.  His attitude 
was angry.  He was cooperative with the examination.  He was 
alert and oriented times four.  No hallucinations were noted.  
He often felt as if someone was watching him and heard 
footsteps, but no one was present.  His affect was euthymic.  
His mood was depressed.  He was somewhat preoccupied with 
poor treatment he had received from the government after 
returning from combat.  No delusions and no flight of ideas 
were noted.  There was no looseness of association.  He 
recalled 3 out of 3 words at 5 minutes, knew his social 
security number and had good short and long-term memory.  
Intellectual functioning, abstraction, concentration and 
judgment were good.  Insight was poor.  The report notes that 
he did not understand what was wrong with him.  

The report indicates that the veteran actively participated 
in the treatment process, with minimal difficulty.  He did 
complain of an increase in temper on one occasion and a trial 
of Inderal was prescribed.  The examiner stated that the 
veteran was permanently disabled by his symptoms of PTSD.  He 
stated that he had not been able to procure or maintain 
gainful employment since 1986, and the prognosis for the 
veteran's employability was not expected to change.  The 
diagnoses were:

		Axis I:		PTSD
		Axis II:	1.  Major depression
				2.  Alcohol abuse
		Axis III:	1.  Bilateral knee arthritis
2. Low back pain secondary to lumbar 
strain
3. Dental
Axis IV:	
Avis V:	Current GAF score, 40; highest GAF score 
in the past year, 45.

The July 1995 hospital discharge instructions note that he 
was never employable.  

By letter dated in July 1996, VA psychiatrist, M. B., M.D., 
stated that the veteran's PTSD was related to his combat 
experiences in Vietnam.  She reported that he persistently 
reexperienced several specific traumas from that time period 
through recurrent and instrusive distressing recollections, 
recurrent distressing nightmares, dissociative flashback 
episodes and intense psychological and physiological distress 
on exposure to internal or external cues that symbolized or 
resembled aspects of his combat memories.  She stated that he 
showed persistent avoidance of stimuli associated with 
traumatic experiences and numbing of general responsiveness 
as evidenced by his efforts to avoid thoughts, feelings or 
conversations associated with the traumas, his markedly 
diminished participation in social activities, his feelings 
of estrangement from other human beings and his restricted 
range of affect.  She reported that he showed persistent 
symptoms of increased arousal, including a severe sleep 
disturbance, irritability and outbursts of anger, difficulty 
concentrating, hypervigilance, paranoia, and an exaggerated 
startle response.  

She stated that a review of the veteran's employment records, 
in which PTSD symptoms were documented, supported her opinion 
that PTSD symptomatology had affected the veteran's ability 
to obtain and maintain gainful employment.  The letter notes 
that the most debilitating symptoms by far had been his 
symptoms of increased arousal, complicated by depression and 
attempts to self-treat through years of alcohol consumption.  
The letter notes that the veteran had not consumed alcohol 
since 1994.  

Dr. M. B. further stated that the veteran was involved in 
treatment programs to aid in helping him to cope with PTSD.  
She reported that he had been compliant and motivated, and 
had worked to gain some measure of control over his anger 
outbursts, which was noted to be especially important, as it 
was a factor that had contributed significantly to self-
destructive actions and feelings of worthlessness and that 
his continued existence hurt those he cared for.  She stated 
that he was completely disabled, with the assessment that he 
was totally unable to obtain or maintain gainful employment.  
The expected prognosis was that the disability due to his 
PTSD was permanent.  

By letter dated in February 1997, J. B., Ph.D., of the VA 
Community Service Program, stated that the veteran had PTSD, 
chronic, secondary to his involvement in the Vietnam War.  He 
reported that the veteran experienced symptoms classically 
associated with PTSD, to include intrusive thoughts, sleep 
disturbance with nightmares, flashback experiences and 
avoidance of events associated with the traumatic 
experiences.  He stated that the veteran had a history of 
hyperarousal to stimuli that often resulted in irritability 
and difficulty controlling anger.  He reported that the 
veteran was unemployable, and his PTSD is considered 
permanent.  He stated that his symptoms significantly 
affected his ability to obtain and maintain employment and 
were likely a significant contributor to his termination from 
his employment in 1986.  

A VA hospital discharge summary report shows that the veteran 
was admitted to the PTSD Day Treatment program from December 
1996 to January 1997, with the chief complaint of increased 
flashbacks and nightmares.  The examiner stated that the 
veteran was never employable.  

On VA examination in February 1997, the veteran reported that 
he had lived alone for five or six years.  

The examiner reported that the veteran presented with a 
prominent air of irritability and general mistrust of all 
things related to the government.  His affect was restricted.  
He was angry and depressed, but neither suicidal nor 
homicidal, although the report notes that he harbored intense 
anger at those he felt had mistreated him on his previous job 
and consciously tried to stay away from them.  He was not 
psychotic, although the report emphasizes that a prominent 
air of irritability was evident.  He had fair insight into 
his symptoms, although not so much into his inability to 
maintain employment.  He was grossly, cognitively intact.  

In summary, the examiner stated that the veteran experienced 
an extreme inability to get along with people, having been 
unable to work in the past decade.  The examiner stated that 
it was evident from reviewing his discharge paper work from 
his employment in 1986 that his irritability and anger 
related to his PTSD were significant contributors to his 
inability to work.  The relevant impression was 
PTSD, chronic, severe.  A GAF score of 35 was assigned.  

VA hospital records show that the veteran was hospitalized 
for evaluation for three days in May 1997.  The diagnoses 
were as follows:

	Axis I:		PTSD, chronic, with acute exacerbation of 
symptoms
			Polysubstance dependence history, in remission 
since 1994
	Axis II:	No diagnosis
Axis III:	Chronic pain, arthritis, degenerative joint 
disease of the 
	knees
Axis IV:	Severe, veteran living with chronic 
psychiatric problems (PTSD), has no support 
system, PTSD symptoms interfere with his 
ability to trust others and ability to 
establish functional interpersonal 
relationships; veteran's PTSD symptoms 
interfere with his ability to obtain or 
maintain gainful employment and financial 
stressors contribute to his distress, e.g., 
recent legal problems involving accusations of 
harassment of a minor, intensifying veteran's 
isolation and sense of estrangement from 
society and community.
Axis V:	Current GAF score, 41-50; past year GAF score, 
51-60.

The examiner stated that the veteran was considered 
unemployable on the basis of his PTSD symptoms.  

In a July 1997 letter, Dr. M. B. stated that the veteran was 
not competent to diagnose the symptoms of the mental disorder 
that he had had since his return from Vietnam.  She further 
stated that he did not fully begin to appreciate the havoc 
that his symptoms had wrought on his life throughout the 
years until he was able, through treatment, to bring one of 
the more overt and destructive symptoms, i.e., self-
medication with alcohol and drugs, under control.  The letter 
indicates that despite treatment, there was an overall poor 
prognosis for vocational rehabilitation.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2. 

The VA Schedule of Ratings for Mental Disorders has been 
amended and redesignated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  Under the new regulation, the 
evaluation criteria have substantially changed, focusing on 
the individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total. 

Under the current rating criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (PTSD) (2000), a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
Flattened affect; circumstantial, circumlocutory, or stereo-
type speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is provided for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation is provided for occupational and social impairment 
with mild or transient symptoms, which decrease work 
efficiency and ability to perform occupational tasks only 
during the periods of significant stress, or, symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(2000).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 PTSD (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral process 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  A 10 percent evaluation under the old 
rating criteria is warranted when emotional tension or other 
evidence of anxiety is productive of mild social and 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 PTSD (1996).

VCAA

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C. § 5103 and 5103A).  The Court has held that the 
provisions of the VCAA apply to all claims not yet final on 
the date of enactment of the act.  Holliday v. Principi, No. 
99-1788 (U.S. Vet. App. Feb. 22, 2001).

The RO provided the veteran a statement of the case in 
September 1995, in which the RO informed him of the 
regulatory requirements for entitlement to the claimed 
benefits, and the rationale for not awarding the benefits 
sought.  The veteran had hearings before a hearing officer, 
at the RO, wherein he presented argument in support of his 
claim.  The RO notified the veteran that his appeal was being 
certified to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claim.  

The Board notes that the SSA records have not been associated 
with the claims folder.  However, because there is sufficient 
evidence to grant the benefits sought on appeal in this 
matter, the Board finds that there is no prejudice and a 
remand of the case to obtain the additional evidence is not 
warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)). See also, Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (additional development is not required 
if no benefit would accrue to the veteran).

The RO has obtained the veteran's service medical records, 
and the VA treatment records he designated.  The RO also 
provided him VA medical examinations.  The veteran has not 
indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's appeal and that VA has fulfilled its obligation to 
assist him in the development of the relevant evidence.  

Analysis

PTSD

In the January 1995 rating decision on appeal, the RO 
reviewed the veteran's claim for PTSD under the old rating 
criteria for mental disorders.  The criteria for mental 
disorders were amended in November 1996.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of PTSD met one of the 
three criteria (of the old criteria), a 100 percent rating 
was required.  The old criteria for a disability evaluation 
of 100 percent are as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result 
in virtual isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms bordering 
on gross repudiation of reality with disturbed 
thought or behavioral processes associated with 
almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, Diagnostic 
Code 9411 (1996).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 100 
percent evaluation.  The preponderance of the evidence has 
clearly established that the veteran is either socially 
isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with Johnson, supra, the 
Board grants an evaluation of 100 percent for the veteran's 
PTSD for the entire appeal period.  Johnson, 7 Vet. App. at 
99.

The RO assigned staged ratings in this case.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  Although the GAF scores 
have ranged from 35 to 75, the Board must review the matter 
with a longitudinal perspective.  The determination in this 
matter is supported by the numerous GAF scores of 35, 40, 45, 
41-50, 51-60, 65, 70 and 75 assigned to the veteran's PTSD 
symptomatology.  

Although the GAF score does not fit neatly into the rating 
criteria, the GAF score is evidence, which the Court has 
noted to be of importance.  Carpenter v. Brown, 8 Vet. App. 
240 (1995).  The GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  
A GAF score between 31 and 40 is defined as "Some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work . . .).  Id.  
A GAF score between 41 and 50 is defined as "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Ibid.  (Emphasis added.)  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (discussing a GAF score of 
50).  The Board notes that the veteran was assigned a GAF 
score of 60 and 65 in 1994 and 70 and 75 in 1995 by VA 
examiners; however, the Board finds that there is 
overwhelming evidence that the GAF score of the veteran's 
PTSD symptomatology is predominantly less than 60.  

It must be noted that some of the examiners who entered the 
GAF scores of 60 to 65 had less time in which to formulate 
opinions.  The examiners who entered lower GAFs tended to 
have an extensive period of time to formulate a medical 
judgment.  The Board notes that the March 1995 VA examiner 
who assigned a GAF score of 70 and 75 did not review the 
veteran's claims folder.  In fact, that examiner stated that 
he did not make a probing interview into the details of the 
veteran's distress.  

The Board is impressed with the fact that the veteran has 
been hospitalized on at least two occasions for PTSD during 
the appeal period.  Additionally, there is an abundance of 
evidence supporting the veteran's contentions regarding 
unemployment.  In fact, the record is replete with VA and 
private medical opinions to the effect that as a result of 
PTSD, the veteran has been umeployable since 1986.  The July 
1995 VA hospital discharge summary report notes that the 
veteran had not been able to procure or maintain gainful 
employment since 1986 and the prognosis for employability was 
not expected to change; the records indicate that he was 
never employable.  In July 1996, Dr. M. B. stated that PTSD 
symptomatology had affected the veteran's ability to obtain 
and maintain gainful employment and that he was totally 
unable to obtain or maintain gainful employment, which 
finding was expected to be permanent.  In February 1997, Dr. 
J. B. stated that the veteran was unemployable and that his 
PTSD symptoms were likely to have been significant 
contributors to his termination from his employment in 1986.  
The February 1997 VA examiner pointed out that the veteran 
had been unable to work for the last decade.  He opined that 
the veteran's irritability and anger related to PTSD were 
significant contributors to his inability to work.  VA 
hospital records dated in May 1997 reflect the opinion that 
the veteran was considered unemployable on the basis of his 
PTSD symptoms.  Finally, Dr. M. B., in July 1997, stated that 
despite treatment, the overall prognosis for vocational 
rehabilitation was poor.  Accordingly, a 100 percent 
evaluation for PTSD is granted for the entire appeal period.  

TDIU

Under 38 C.F.R. § 4.16(a) (2000), total disability ratings 
for compensation may be assigned "where the schedular rating 
is less than total," when the disabled person is, in the 
judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Since the Board has granted a 100 
percent evaluation based on a schedular rating for PTSD, the 
veteran is not eligible for a total rating for compensation 
based upon individual unemployability.  Green v. West, 11 
Vet. App. 472, 476 (1998) (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994) ("claim for [a total rating for 
compensation based upon individual unemployability] 
presupposes that the rating for the condition is less than 
100%") and Holland v. Brown, 6 Vet. App. 443, 446 (1994) 
(100% schedular rating "means that a veteran is totally 
disabled")).

Further, in VAOPGC 6-99, 64 Fed. Reg. 52,375 (1999), the 
General Counsel held that a claim for a total disability 
rating based on individual unemployability for a particular 
service-connected disability may not be considered when a 
schedular 100-percent rating is already in effect for another 
service-connected disability.  No additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability rated 100-percent 
disabling under the rating schedule and another, separate 
disability rated totally disabling due to individual 
unemployability under 38 C.F.R. § 4.16(a).  Id.  Accordingly, 
the appeal from this issue is dismissed.

Service connection for Chloracne

The evidence of record at the time of the RO's August 1985 
rating decision was as follows:

Service medical records are negative for complaints or 
findings of acne or Chloracne.  The service entrance 
examination report shows that the head, face, neck and scalp 
were normal.  On the accompanying medical history, he 
indicated that he had or had had skin diseases.  The February 
1971 separation examination report shows that the head, face 
neck and scalp were normal.  On the accompanying medical 
history, he denied having had skin diseases.  

On VA Agent Orange examination in February 1985, the veteran 
complained of recurrent acne, which he reported, had its 
onset in service.  He also reported that he had pustules and 
boils on the left face/ear area.  The diagnosis was acne on 
face - pitting.  

VA outpatient treatment records dated in February 1985 show 
that the veteran complained of acne on his face, which he 
associated with service.  The diagnosis was pitting, status 
post acne. 

The evidence received since the August 1985 decision is as 
follows:

On VA examination in July 1994, the diagnosis was possible 
Chloracne.  In VA outpatient treatment records, dated from 
January 1996 to 1997, the assessment was acne - improved; 
probable Chloracne.  In January 1996, the veteran stated that 
in addition to Chloracne as a result of exposure to Agent 
Orange, he also had boils, skin eruptions and cysts on his 
face.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.


Analysis

When service connection was denied in the 1985 decision, 
there was no diagnosis of Chloracne of record.  

The evidence added to the record since that time includes 
written statements to the effect that the onset of the facial 
rash was in Vietnam after he was exposed to herbicides.  
Further, VA treatment records show a diagnosis of probable 
Chloracne.  This is new information in that there had been no 
previous diagnosis of Chloracne and the details of exposure 
had not been reported.  As such, the evidence is so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.

The Board therefore finds that new and material evidence has 
been received since the August 1985 rating decision and the 
veteran's claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

A 100 percent disability evaluation for PTSD is granted for 
the entire appeal period, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

New and material evidence having been submitted, the claim of 
entitlement to service connection for Chloracne is reopened; 
to this extent only, the appeal is granted.

The appeal regarding the issue of TDIU is dismissed.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The veteran contends that he has Chloracne as a result of 
exposure to Agent Orange during service in Vietnam.  He 
claims that the onset of his Chloracne was following exposure 
to chemicals sprayed from airplanes.  VA outpatient treatment 
records dated from January 1996 to 1997, show an assessment 
of probable Chloracne.  

The veteran further contends that his bilateral defective 
vision is a result of an injury and subsequent treatment 
during service.  In his August 1992 application and in his 
November 1993 substantive appeal, VA Form 9, the veteran 
stated that while practicing on the rifle range during basic 
training in 1969 at Ft. Benning, Georgia, wind blew 
trash/dirt into both of his eyes.  He stated that at the 
infirmary, his eyes were rinsed for about an hour and he was 
given eye drops, which severely burned his eyes.  He also 
stated that patches were put over his eyes for a three-day 
period.  He claimed that since then, he had had vision 
problems, to include blurred eyesight with a sensation that 
there was film on his eyes.  

Service medical records are negative for complaints or 
findings of an eye injury.  The February 1971 separation 
examination report shows that the eyes were normal.  Distant 
vision was reported as 20/20 in each eye.  

Private treatment records from D. S., O.D., show that 
ophthalmoscope revealed a corneal scar of the central left 
eye, mild.  A film over the eye was noted.  The records 
indicate that corrective lenses were recommended.  No opinion 
was provided regarding the etiology of the corneal scar or 
film over the eye.  

In addition, on VA examination in March 1995, the veteran 
stated that he was receiving Social Security Disability 
(SSA).  Records pertaining to SSA disability benefits have 
not been associated with the claims folder.  In accordance 
with the VCAA, these records should be specifically 
requested.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain from SSA all records 
pertinent to the veteran's claim for 
entitlement to SSA benefits, to include any 
decisions and the medical records upon which 
those decisions were based.  

2.  The veteran is Ordered to submit all 
evidence regarding preservice skin 
diseases.  Specifically, he should 
provide information pertaining to any 
skin diseases he had prior to service.  

3.  Thereafter, the veteran should be 
afforded an examination.  The examiner's 
attention should be directed to this 
remand.  The examiner should respond to 
the following questions: (1) Does the 
veteran currently have Chloracne; (2) If 
the veteran has Chloracne, what is the 
most likely etiology? (2) Is the etiology 
of any facial cysts, boils, or pustules, 
if present, related to service?  

4. The veteran should also be afforded 
an eye examination, to whom the claims 
file must be made available.  The 
examiner's attention should be directed 
to this remand.  The examiner should 
respond to the following questions: (1) 
Does the veteran currently have 
defective vision or other eye disorder; 
(2) if so, what is the most likely 
etiology? (3) Is there any relationship 
between any eye disorder and the use of 
Accutane?

5.  After the development requested above 
is completed to the extent possible, the 
RO should again review the record and 
readjudicate the claims.  If any decision 
remains denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case.  

6.  The RO must also review the claims 
file to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The veteran is advised that the 
examinations requested pursuant to this remand are deemed 
necessary to evaluate his claims and that his failure, 
without good cause, to report for a scheduled examination 
could result in the denial of that claim.  38 C.F.R. § 3.655 
(2000).  This serves as notification of the regulation.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

